Citation Nr: 1035753	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board previously remanded this case in 
December 2004, October 2007, and June 2009.

The Veteran's appeal also initially included the issues of 
service connection for depression and "rhinitis and/or 
sinusitis."  In a March 2010 rating decision, service connection 
was granted for depression and allergic rhinitis.  For reasons 
described in further detail below, the Board will address the 
remaining matter of service connection for sinusitis in the 
REMAND portion of the decision below; this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent evidence of record does not establish that the 
Veteran's claimed sarcoidosis was first manifest in service or 
within one year thereafter, or that such disability is otherwise 
etiologically related to service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by service, nor may 
it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for sarcoidosis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sarcoidosis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, the Veteran's service treatment records are 
entirely negative for treatment for, or complaints of, 
sarcoidosis.  She was treated for a non-productive cough and 
shortness of breath in October 1975.  

Subsequent to service, a December 1978 biopsy revealed a 
mediastinal lymph node, epithelia granulomata; and a bronchial 
biopsy (right middle) granuloma, both consistent with sarcoid.  
This report also indicates severe bronchitis.  Subsequent post-
service treatment records contain frequent references to 
sarcoidosis.

The Veteran underwent a VA respiratory examination in January 
2006, with an examiner who reviewed her claims file.  The 
examiner noted sarcoidosis findings from 1978 but indicated that 
she could not find evidence to link the diagnosis of sarcoidosis 
to military service.  Although exposure to heavy metals could 
potentially result in pathology almost identical to sarcoid, the 
Veteran had no history of such exposure.   Furthermore, given 
that sarcoidosis had been found in all of her siblings, it was 
likely of an inherited (genetic) etiology.  Overall, the 
sarcoidosis was "less likely as not" a result of her military 
service.

The claims file also contains a December 2008 opinion from a VA 
doctor who reviewed the claims file.  The doctor described the 
findings from the December 1978 biopsy report, noting that they 
were consistent with sarcoidosis, but also indicated that that 
there were no clinical notes, lung function tests, or 
radiological examinations from 1978.  The doctor further 
indicated that he could not find a surgical report describing the 
gross appearance of the mediastinum or bronchial passages at the 
time of biopsy.  Sarcoidosis was noted to be a self-limited 
disease in most patients, with most patients eventually improving 
with essentially normal lung function.  Indeed, a review of the 
record for the past several years indicated that radiographically 
and from a pulmonary function standpoint the Veteran recovered 
from sarcoidosis.  However, it was not uncommon for the disease 
to be symptomatic for weeks or months in its acute stages.  There 
was noted to be no specific symptom complex for sarcoidosis, 
which involves both the bronchial passages and lung substance to 
varying degrees and can cause diffuse bronchial inflammation that 
could manifest symptoms of bronchitis.  The biopsies confirmed 
that the disease was around and in the bronchial passages.  As 
such, the doctor opined that it was "as likely as not that the 
disease could have manifested with symptoms throughout 1978, 
specifically prior to March of that year."

Because of the relatively indefinite nature of the December 2008 
VA opinion, the Board requested a further VA examination in its 
June 2009 remand.  In a January 2010 VA upper respiratory 
examination report, the examiner, who reviewed the claims file, 
noted the Veteran's reported history of lung infections in 
service and the diagnosis of sarcoidosis in December 1978.  The 
examiner noted that the service treatment records were negative 
for any documentation of chronic respiratory problems or 
sarcoidosis.  Indeed, the examiner specified that the diagnosis 
of sarcoidosis was made 21 months after the Veteran's discharge 
from service, and there was no documentation that this disorder 
existed within one year following separation from service.  
Accordingly, the examiner found that the Veteran's sarcoidosis 
was "less likely as not" caused by or a result of her military 
service.

In this case, the Board is aware that sarcoidosis was first 
manifest within two years following separation from service.  The 
only competent evidence to suggest an onset within one year 
following service, the December 2008 VA opinion, is nevertheless 
speculative in nature, as the reviewing VA doctor stated only 
that it was as likely as not that the disease "could have been" 
manifested with symptoms throughout 1978, specifically in March 
1978.  This opinion is accordingly of less probative value than 
the more definitively stated January 2010 VA examiner's opinion.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

The Board has also considered the Veteran's contentions, as 
articulated during her July 2004 hearing, and finds no basis to 
question the sincerity of her belief that this disability was 
first manifest within one year after service.  However, it is 
essential to consider whether sarcoidosis is a disability which a 
Veteran is competent to identify.  As a general matter, a 
layperson is not capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."   
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever). 

In this case, the Board notes that sarcoidosis is a pulmonary 
disorder, affecting the lungs and addressed by 38 C.F.R. § 4.97, 
Diagnostic Code 6846.  Several of the symptoms listed in these 
criteria (i.e., night sweats and weight loss) might be 
perceptible to the Veteran.  However, she has not been shown to 
possess the medical training, expertise, or credentials to 
ascertain whether such symptoms would be attributable to 
sarcoidosis or to another disorder, such as her service-connected 
fibromyalgia.  Moreover, given that this disease involves an 
internal organ, the Board does not find that it has unique and 
readily identifiable features capable of lay observation but is 
instead more analogous to rheumatic fever, which has been 
determined to not be capable of lay identification.  See 
Woehlaert v. Nicholson, supra.  In view of all of these 
considerations, the Board must reach the conclusion that the 
Veteran is not competent to provide a diagnosis or an etiology 
opinion as to sarcoidosis.

Overall, the competent evidence of record does not establish that 
the Veteran's claimed sarcoidosis was first manifest in service 
or within one year thereafter, or that such disability is 
otherwise etiologically related to service.  The claim for 
service connection for sarcoidosis must therefore be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a series of letters 
issued beginning in April 2001.  In an October 2007 letter, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim has since been readjudicated in an April 2010 
Supplemental Statement of the Case.  
This course of corrective action ensures that the Veteran has not 
been prejudiced by any errors of timing of the notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination, in accordance with the 
June 2009 remand instructions, that was fully adequate for the 
purpose of ascertaining the nature and etiology of the claimed 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this regard, the Board notes that a remand confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Such 
compliance has been accomplished in this case, insofar as a VA 
examination has been conducted and as VA, private, and Social 
Security Administration records have been requested, in 
conjunction with the issuance of 38 C.F.R. § 3.159 notice 
letters.  

The Board further notes that Stegall, however, does not require 
"full" compliance or even "strict" compliance with the remand 
directive.  It only requires "substantial compliance." The 
United States Court of Appeals for Veterans Claims (Court) has 
routinely affirmed Board decisions where it provides an 
explanation for any deviation in its remand instructions.  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).   At the time of 
the June 2009 remand, the claims file did not include the 
Veteran's service treatment records, which had apparently been 
associated with the claims file previously.  In the remand, the 
RO/AMC was requested to take all requisite action to ensure that 
the service treatment records were associated with the claims 
file.  The RO/AMC was also requested to contact the Veteran if 
such records were unavailable and to add a report to the claims 
file as to the results of all search efforts.  It is apparent 
from the record, however, that the Veteran's service treatment 
records were again obtained in full and added to the claims file 
(i.e., there is no indication from the claims file that there 
exist multiple envelopes of service treatment records), and 
these records have been considered in the Board's decision.  As 
the ultimate objective of reuniting the service treatment records 
with the claims file has been accomplished, the Board finds that 
no further contact with the Veteran as to this matter is 
necessary, and the absence of a report as to the status of the 
service treatment records is not prejudicial to her.  Rather, 
there has been sufficiently substantial compliance with the prior 
remand instructions to ensure that there will be no prejudice to 
the Veteran from any deviations from the June 2009 remand 
instructions.  Id. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for sarcoidosis is denied.




REMAND

As noted above, the Veteran's appeal included a claim for service 
connection for "rhinitis and/or sinusitis," and, in March 2010, 
the AMC granted service connection for allergic rhinitis.  The 
separate matter of service connection for sinusitis, however, was 
not addressed in this rating decision, and it was also not 
addressed in an April 2010 Supplemental Statement of the Case.  
The Board is not satisfied that the March 2010 grant is a full 
grant of the benefit sought on appeal and finds that the 
remaining question of service connection for sinusitis should be 
readjudicated.

Before such readjudication, however, the Board finds that the 
claims file should be returned to the VA examiner who conducted 
the January 2010 upper respiratory examination.  The examiner 
noted the Veteran's recent treatment for sinus problems but 
concluded that she "does not have any evidence of sinusitis 
currently."  However, in McClain v. Nicholson, 21 Vet App 319 
(2007), the Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolves prior to the adjudication of the claim.  As 
such, it is essential that the examiner render a separate opinion 
as to whether any sinusitis manifested during the pendency of 
this appeal, even if presently resolved, was etiologically 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
furnished to the VA examiner who conducted the 
January 2010 sinus examination.  (If such 
examiner is unavailable, the claims file should 
be furnished to another medical professional 
with experience with sinus disorders.)  The 
claims file should be reviewed, and an opinion 
should be rendered as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that any sinus disability 
manifested during the pendency of this appeal, 
even if presently resolved, was etiologically 
related to service.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a typewritten report.

2.  The claim for service connection for 
sinusitis must then be readjudicated.  If the 
determination remains unfavorable to the 
Veteran, she and her representative must be 
furnished with a Supplemental Statement of the 
Case and given an opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


